I9/-/5"
                                 ELECTRONIC RECORD




COA#       05-13-01054-CR                        OFFENSE:        2.03


           Lawan Navail Fisher v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:    Criminal District Court No. 3


DATE: 12/11/2014                   Publish: NO   TC CASE #:      F-1156688-J




                         IN THE COURT OF CRIMINAL APPEALS


          Lawan Navail Fisher v. The State of
STYLE:    Texas                                       CCA#:             HMg
         APPZllAUT's*                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:        .
DATE:                                                 SIGNED:                            PC:_
JUDGE:       f,0A Uma*"^                              PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS ,''Ll1^0[>Y
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/21/2015                      pgl K/f^ifi «SK|               COA No. 05-13-01054-CR
FISHER, LAWAN NAVAIL Tr^Gft. NgSpJ-56688-J                                     PD-0191-15
Pursuant to Rule 69.4(a) T.R.A.P>th@ire^ordlis"*returned to the court of appeals.
                                     ^^^^                                 Abel Acosta, Clerk
                             5TH COURT OF APPEALS CLERK
                             LISA MATZ
                             600 COMMERCE, 2ND FLOOR
                             DALLAS, TX 75202
                             * DELIVERED VIA E-MAIL *